wos

Case 5:21-cv-00743-PRW_Document 1-2 Filed 07/26/21 Page 1 of 7

State of Oklahoma
Caddo Co.

FILED

. JUN 18 2021
IN THE DISTRICT COURT OF CADDO COUNTY O'Clock oy.

. STATE OF OKLAHOMA PAATI BARGER, Court Clerk
By? Deputy
JODI CROSS, as Personal Representative

of the Estate of RAE ANNE DARROW,

 

Deceased,
Plaintiff,

Case No.: CJ - A 7

TIMOTHY CLEMONS,
WERNER ENTERPRISES, INC., and
MICHAEL DENNIS PECK,

)
)
)
)
)
)
Vv. )
)
)
)
)
)
Defendants. )
PETITION
Plaintiff Jodi Cross (“Plaintiff”), as Personal Representative of the Estate of Rae Anne
Darrow, Deceased, for her claims against Defendants, alleges and states as follows:
JURSIDICTION AND VENUE
1. At the time of her death, Rae Darrow (“Ms. Darrow”) was a citizen of the State of
Oklahoma.
2. Defendant Timothy Clemons (“Clemons”) is a citizen of the State of Arizona and
an employee of Werner Enterprises, Inc.
3. Defendant Werner Enterprises, Inc. (“Werner”) is a foreign corporation

headquartered in the State of Nebraska.

4. Defendant Michael Dennis Peck (“Peck”) is a citizen of the State of Oklahoma and

_ aresident of Blaine County.

5, The motor vehicle collision giving rise to this action occurred in Caddo County,

Oklahoma.

6. Venue is proper under 12 0.5. § 141,

  

ad

 

 

 

 

 

 
 

 

Case 5:21-cv-00743-PRW Document 1-2 Filed 07/26/21 Page 2 of 7

FACTUAL BACKGROUND

7. On or about March 9, 2020, Peck was driving eastbound on Interstate 40 near
Hinton, Caddo County, Oklahoma, hauling a trailer behind his F-350 pickup truck, when his
vehicle’s transfer case came off his truck. The transfer case entered the roadway, causing the
vehicle following Peck to strike it. That vehicle caught on fire and was disabled in the roadway,
blocking eastbound traffic.

8. As a result of the blocked Interstate, vehicles were backed up in traffic as far away
as approximately one mile west of the wreck. Ms. Darrow was also heading eastbound on
Interstate 40 near Hinton, Caddo County, Oklahoma, and as she approached the stopped traffic,
she slowed her vehicle to a stop at the back of the line of vehicles.

9. Clemons, an employee of Werner, was traveling eastbound on Interstate 40 when
he approached the stopped traffic at a rate of speed too high for the traffic conditions. Despite
Clemons only having driven for approximately three and one-half hours that day, there being no
hills or other natural obstructions to his vision, the sun being to his back, and the line of stopped
vehicles in front of him having their brake lights illuminated, Clemons failed to apply the brakes
or swerve out of the way before colliding into Ms. Darrow’s vehicle.

10. Clemons crashed into the back of Ms. Darrow’s vehicle, causing it to violently
rotate, exit the roadway, and come to a rest on the driver’s side in the median against the cable
barrier.

11. The Hinton Fire Department traveled eastbound on Interstate 40 initially
responding to the car fire that resulted from the first wreck. At approximately 5:15 p.m., the Hinton

Fire Department arrived on the scene of the collision between Clemons and Ms. Darrow.

 

 
 

Case 5:21-cv-00743-PRW_ Document 1-2 Filed 07/26/21 Page 3 of 7

12. Ms. Darrow was pinned inside her vehicle for approximately fifteen minutes before
first responders could get her out.

13. | Ms. Darrow was then taken via ambulance to OU Medical Center in Oklahoma
City, Oklahoma, where she succumbed to her injuries on March 16, 2020.

CLAIM AGAINST MICHAEL DENNIS PECK
COUNT I: NEGLIGENCE

14. Plaintiff fully incorporates each and every allegation in the preceding paragraphs
of this Petition as if each were fully iterated verbatim herein. |

15. Peck negligently operated his motor vehicle by failing to properly maintain his
vehicle in a reasonable manner. Peck’s failure to maintain his vehicle allowed the transfer case to
become loose, fall off, and enter the roadway. Peck’s negligent acts and omissions created
hazardous roadway conditions which led to Clemons’ semi-truck crashing into Ms. Darrow’s
vehicle.

16. Peck knew or should have known that his negligent acts were a foreseeable threat
to the safety of other motorists,

17. As a result of Peck’s negligence, Ms. Darrow was injured and died due to her
injuries, thereby resulting in her estate and family to suffer damages in an amount exceeding
seventy-five thousand dollars ($75,000.00).

CLAIMS AGAINST TIMOTHY CLEMONS

COUNT I: NEGLIGENCE / NEGLIGENCE PER SE / RECKLESS CONDUCT
etna eater A KY RAIN SE / RECKLESS CONDUCT

18. Plaintiff fully incorporates each and every allegation in the preceding paragraphs

of this Petition as if each were fully iterated verbatim herein.

 

 

 
 

Case 5:21-cv-00743-PRW Document1-2 Filed 07/26/21 Page 4 of 7

19. Clemons negligently and/or recklessly operated his semi-truck by failing to apply
the brakes to slow the vehicle down as he was approaching stopped traffic, and by not attempting
to swerve into the other lane out of the way until it was too late.

20. Clemons’ negligent and/or reckless acts and omissions were a contributing cause
of his collision with Ms. Darrow’s vehicle, which caused her injuries and eventual death.

21. Clemons knew or should have known that his negligent/reckless acts were a
foreseeable threat to other motorists on the highway.

22. Ms. Darrow’s injuries, eventual death, and the damage to her vehicle were directly
and proximately caused by Clemons’ negligent/reckless acts.

23. Clemons’ actions were negligent per se, in that they were in direct violation of
local, state, and/or federal law.

24. Clemons’ actions were unreasonable under the circumstances and created a high
probability that the actions would cause serious harm or death to anothet.

25. Ms. Darrow did not cause or contribute to the collision in any way whatsoever.

26. Asa result of Clemons’ negligent/reckless acts, Ms. Darrow was injured and died
due to her injuries, thereby resulting in her estate and family to suffer damages in an amount
exceeding seventy-five thousand dollars ($75,000.00), including punitive damages.

COUNT I: WRONGFUL DEATH

27. Plaintiff fully incorporates each and every allegation in the preceding paragraphs
of this Petition as if each were fully iterated verbatim herein.

28. Clemons knew, or should have known, there was a high probability his conduct
would cause serious bodily injury or death to others like Ms. Darrow.

29. Clemons acted in reckless disregard of the life of Ms. Darrow.

 

 
 

 

Case .5:21-cv-00743-PRW_ Document 1-2. Filed 07/26/21 Page 5 of 7 ee

30. As a proximate result of Clemons’ negligent, reckless and/or intentional conduct,
Ms. Darrow died, and Plaintiff suffered as a result. Plaintiff is entitled to damages for Ms. Darrow’s
medical expenses, burial expenses, the pecuniary loss to Ms. Darrow’s survivors, and the grief,
loss of companionship and mental anguish of Plaintiff, all as set forth in 12 OS. § 1053.

CLAIMS AGAINST WERNER ENTERPRISES, INC.
COUNT I: RESPONDEAT SUPERIOR

31. Plaintiff fully incorporates each and every allegation in the preceding paragraphs
of this Petition as if each were fully iterated verbatim herein.

32. At the time of the collision, Clemons was driving on behalf of, acting as an agent
and/or servant, and/or on a mission working as a truck driver and hauling goods and performing
services on behalf of Wemer. Werner is liable for Clemons’ negligent/reckless acts and omissions,
as described above, at all times during his operation of the semi-truck under the principle of
respondeat supérior.

33. Asa result of these negligent/reckless acts, Ms. Darrow was injured and died due
to those injuries, thereby resulting in her estate and family to suffer damages in an amount
exceeding seventy-five thousand dollars ($75,000.00), including punitive damages.

COUNT I: NEGLIGENT ENTRUSTMENT

34, Plaintiff fully incorporates each and every allegation in the preceding paragraphs
of this Petition as if each were fully iterated verbatim herein.

35. Werner owned, possessed, and/or controlled the semi-truck Clemons was driving,

36. | Werner has a duty to ensure that the person(s) driving vehicles on its behalf are
qualified, safe drivers and are properly trained to operate vehicles it entrusts them to drive on

public roadways.

 

 

 
 

Case .5:21-cv-00743-PRW Document 1-2 Filed 07/26/21 Page 6 of 7

37. Werner has a pattern and practice of entrusting its vehicles to unqualified, unsafe,
and/or untrained or poorly trained drivers.

38.  Werner’s practices risk damaging property and risk serious bodily injury and death
to people.

39. | Werner breached its duty by entrusting the semi-truck to Clemons, who was not
qualified, safe, and/or properly trained.

40. | Werner recklessly disregarded the rights of others and/or acted or failed to act
intentionally and with malice, which put human lives in danger.

41. As a direct and proximate result of Werner’s acts and omissions, Ms. Darrow was
injured and died due to her injuries, and as a result her estate and family have suffered damages in
an amount exceeding seventy-five thousand dollars ($75,000.00), including punitive damages.

PRAYER FOR RELIEF |

WHEREFORE, Plaintiff Jodi Cross, as personal representative of the Estate of Rae Anne
Darrow, Deceased, prays for judgment against Defendants Timothy Clemons, Werner Enterprises,
Inc., and Michael Dennis Peck in an amount in excess of seventy-five thousand dollars
($75,000.00) for actual and punitive damages, plus costs, interest, attorney fees, and any other

relief this Court deems just, equitable and proper.

 

 
 

Case 5:21-cv-00743-PRW Document 1-2 Filed 07/26/21 Page 7 of 7

ATTORNEY LIEN CLAIMED
JURY TRIAL DEMANDED

Respectfully submitted,

fot Le

Reggie N. Whitten, OBA No. 9576

Michael Burrage, OBA No. 1350

J. Revell Parrish, OBA No. 30205

Jesse $. Ogle, OBA No. 34275

WHITTEN BURRAGE

512 North Broadway Avenue, Suite 300

Oklahoma City, OK 73102

Telephone: (405) 516-7800

Facsimile: (405) 516-7859

Email: rwhitten@whittenburragelaw.com
mburrage@whittenburragelaw.com
rparrish@whittenburragelaw.com
jogle@whittenburragelaw.com

ATTORNEYS FOR PLAINTIFF

 

 
